El Juez Asociado Sr. Aldrby,
emitió la opinión del tribunal.
Guillermo Vélez aseguró el 21 de mayo de 1921 un ca-mión automóvil (truck) de su propiedad por $4,000 contra colisión en la corporación de Tbe Porto Pican and American Insurance Co., siendo los términos de esa cláusula los si-guientes: Indemnizar al asegurado contra pérdidas por ra-zón de daños o destrucción si es causado solamente por co-lisión accidental con otro objeto fijo o en movimiento, con exclusión de los daños causados por caída o vuelco, a me-nos que la caída o vuelco sea el resultado directo e inmediato de tal colisión accidental.
*124Vélez demandó a dicha corporación para que le pague $4,000 alegando que el 21 de noviembre de 1921 dicho ca-mión fue objeto de nn choque o colisión qne lo destruyó to-talmente, por el cnal perdió sn camión valorado y asegurado en $4,000, j que la demandada no le ha satisfecho en todo ni en parte la pérdida de $4,000, a pesar de los requerimientos que le ha hecho. Se opuso la demandada a esa reclama-ción alegando que no hubo colisión porque el camión no chocó con objeto alguno fijo o en movimiento sino que se desvió del centro de la carretera, sin motivo alguno, en dirección a un precipicio por el que se cayó, yendo a dar en el río donde se quedó parcialmente sumergido; que el motivo de no pa-gar la cantidad reclamada es porque el accidente sufrido por el camión no está cubierto por la póliza; y negó por falta de información suficiente que el demandante perdió su camión valorado en $4,000.
Celebrado el juicio, el tribunal inferior dictó sentencia de-clarando sin lugar la demanda porque los hechos y la ley están a favor de la demandada, pero no escribió opinión para fundarla.
Interpuesto recurso de apelación por el demandante alega como único motivo para él que el tribunal inferior cometió error en apreciación de la prueba.
Según la contestación, el motivo que la demandada ha tenido para no pagar los $4,000 que se reclaman es porque el accidente no está cubierto por la póliza por no ser la caída del camión por el precipicio el resultado directo e inmediato de una colisión accidental que tuviera con un cuerpo fijo o en movimiento; y en los términos en que está redactada podemos entender que no discute ni niega el valor del daño sufrido por el demandante sino, solamente, que tenga obli-gación de pagar cantidad alguna de acuerdo con la manera en que relata la causa de la caída del camión. Por esto, sin duda, la prueba en el juicio fué casi exclusivamente sobre la manera como el accidente ocurrió.
*125Resulta de las declaraciones de los testigos del deman-dante que yendo el camión por la carretera de Lares a Are-cibo bajando una cuesta, a eso de las cinco de la mañana, y estando todavía obscuro, de pronto, en una pequeña curva, fué visto un hombre a caballo cuyo animal se espantó y tiró a tierra al jinete quien cayó frente al camión y que para evitar el chmoffetir arrollar al hombre, metió el guía hacia la derecha y el carro chocó con uno de los montones de pie-dra triturada que había a la derecha de la carretera, de ma-nera tan violenta, que el guía se le fué de las manos y el ca-mión cayó por el precipicio hasta el río. Así lo declararon el chauffeur Venancio Román, Ramón Luciano, José S. Pé-rez, quien con el anterior iba sentado junto al chaiffeur, y Eulogio Feliciano, que era el jinete derribado por el caballo. También declaró el peón caminero Francisco Román que avisado de ese suceso por el chauffeu>r fué al sitio de la ocu-rrencia a las siete de la mañana y vió señales de haber cho-cado el camión con un montón de piedras. Guillermo Vélez.¡ dueño del camión, no presenció el accidente pero vió des-pués el c'arro en el fondo del precipicio con la parte delan-tera dentro del río, y en el aviso que dió por escrito a la corporación demandada sobre el accidente expuso, por lo que le comunicó el chauffeur, que yendo el camión para Are-cibo “se metió el guía, yéndose por el precipicio de la de-recha, teniendo que tirarse los pasajeros y el chauffeur * * •* y descendió por una pendiente hasta el río donde se encuentra el auto. * * * Se nota rota la capota, parte de la caja, la rueda del guía, faroles, no pudiendo determi-nar otras por estar el auto en el agua del río.”
La demandada no presentó prueba para contradecir esas declaraciones pero trató de impugnar la declaración pres-tada por Ramón Luciano, una de las tres personas que iban en el camión cuando ocurrió el accidente, manifestando que en otra ocasión el testigo había declarado todo lo contrario en una declaración que juró ante un notario, y sin enseñar *126esa declaración al testigo antes de interrogarle acerca de su contenido, como dispone el último párrafo del artículo 159 de la Ley de Evidencia, le preguntó si Labia declarado ante-riormente que siéndole imposible al chauffeur controlar el carro, porque habían árboles se tiró y dejó el carro, ha-biendo contestado el testigo que dijo que había un montón de piedras, e insistió en que no había declarado que tam-bién habían muros y árboles sino que había un montón de piedras. Habiendo negado el testigo que ante un notario declarase como le preguntaba la defensa de la demandada, y no habiendo sido presentada en el juicio la declaración notarial que la demandada dijo haber prestado el testigo an-teriormente ante un notario, no pudo el tribunal inferior, ni podemos nosotros, sostener que la declaración de ese testigo ha sido impugnada.
Tampoco la manifestación hecha por el dueño Yélez en su aviso a la demandada de que el accidente ocurrió porque í(se metió el guía” impugna las declaraciones de los testigos respecto a la forma en que ocurrieron los hechos, pues todos ellos declaran que el chauffeur metió el guía por no matar al hombre que cayó del caballo y que por esto el camión chocó con el montón de piedras y se fué por el precipicio.
Por consiguiente, entendemos que los hechos ocurrieron como aparecen de la prueba del demandante, por lo que la caída del camión por el precipicio fué producida directa e inmediatamente por el choque accidental que tuvo con un montón de piedras, y que al estimar el tribunal que los he-chos estaban en favor de la demandada cometió un mani-fiesto error en la apreciación de las pruebas.
Como antes hemos dicho la verdadera controversia ha sido en este pleito sobre si el accidente está cubierto por la póliza y no sobre la cuantía de la reclamación hecha, pero a pesar de esto se probó con la declaración de Yélez que el ca-mión valía más de $4,000 y con el' chauffeur que había que-dado inservible y que sólo valdrían cuatrocientos dólares las *127piezas que tenía, por lo qne entendemos qne la demandada debe pagar al demandante los $4,000 qne le reclama.
La sentencia apelada debe ser revocada y dictarse otra declarando con lngar la demanda sin especial condena de costas.

Revocada, la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Hutchison y Franco' Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.